nA ->& Ww WN

oOo *& SNH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

HONORABLE ROBERT S. LASNIK

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

SEATTLE DIVISION
LARRY W. JOHNSON, )
)
Plaintiff/Movant, ) No. 2:17-MC-00172-RSL
)
v. ) ~PROEPOSER ORDER] EXTENDING
) WELLS FARGO’S GARNISHMENT
RCO LEGAL, P.S., ) ANSWER DEADLINE
)
Defendant/Respondent, )
)
and )
)
WELLS FARGO HOME MORTGAGE, _ )
INC, )
)
Garnishee. )
)

 

 

This matter comes before the Court on the parties’ Stipulation Extending Wells Fargo’s
Answer Deadline (the “Stipulation”) pursuant to this Court’s Order Extending Wells Fargo’s
Garnishment Answer Deadline (the “Answer Deadline Order”). Having reviewed the
Stipulation, and the Answer Deadline Order which permits the parties to further extend the
Answer Deadline by stipulation, and good cause appearing, the Court approves the parties’
Stipulation, and it is HEREBY ORDERED THAT:

Wells Fargo shall answer the Writ of Garnishment, stating the Liquidated A/R amount

LANE POWELL pc
1420 FIFTH AVENUE, SUITE 4100
SEATTLE, WASHINGTON 98101-2338
206.223.7000 FAX: 206.223.7107

105727. 1900/7765227.1

 
WwW & WwW bh

co CO SD

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

owed to RCO as of the date of the December 21, 2017 Writ of Garnishment (up to the RCO
Judgment Amount), if any, as determined in the Adjunct Receivership Case by court order, final
and binding settlement between Wells Fargo and the Receiver, or otherwise, within the earlier
of: (a) seven (7) days after such final binding determination, or (b) October 11, 2019 (unless
such date is extended by stipulation of the parties).

PURSUANT TO STIPULATION, IT IS SO ORDERED

paren: (ck. 3, 2019 MKS

Hon. Robert S. Lasnik
United States District Judge

 

LANE POWELL pc
1420 FIFTH AVENUE, SUITE 4100
SEATTLE, WASHINGTON 98101-2338
206.223.7000 FAX: 206.223.7107

105727.1900/7765227. 1

 
